DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 11/2/2020.  These drawings are acceptable and have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Newly presented dependent claim 25 recites “wherein the graduated markings include a first graduated markings portion adjacent to the arcuate clear section and a second graduated markings portion positioned on the arcuate clear section” but claim 1 (upon which claim 25 depends) recites “graduated markings in an arcuate arrangement on or adjacent to the clear section”. Accordingly, claim 1 uses the term “or” meaning that the graduated markings are only one of on the clear section or adjacent to the clear section, but claim 25 requires the graduated markings to be both on the clear section and adjacent to the clear section. Therefore, claim 25 fails to include all the limitations of the claim upon which it depends. In order to overcome this rejection, it is suggested to amend claim 1 to recite “graduated markings in an arcuate arrangement on and/or adjacent to the clear section”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5, 6, 11, 15-17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (PG PUB 2015/0246176) in view of Buckles (US Pat 4,140,117).
Re claim 1, Navarro discloses an injection device 10 (Fig 1) comprising a generally disc-shaped housing 20+30 (Fig 1) including a top surface (facing upward in Fig 5a), a bottom surface (facing downward in Fig 5a), a dispensing port (the opening through which needle 22 extends, as seen in Fig 5a) positioned in the bottom surface (as seen in Fig 4b), an arcuate clear section 20 (Fig 1; Para 188) with graduated markings on the clear section (Para 188), wherein the bottom surface is configured to be placed against a user’s skin (Para 95); and an arcuately-shaped reservoir 28 (Fig 5b,7) contained within said housing configured to hold a volume of liquid (Para 99), the reservoir selectively in communication with the dispensing port (Para 99); and an indicator 39 (Fig 5b) positioned within the housing and configured to move along an arcuate path (as seen in Fig 5b) to the clear section such that alignment of the indicator with the graduated markings indicates the volume of liquid within the reservoir (Para 188).
Navarro does not disclose that the reservoir is an arcuately expandable member including an elastomeric bladder selectively in communication with the dispensing port, having a distal end and that is elongated and configured to expand arcuately when filled with liquid and hold the volume of liquid under pressure with an elastic force in the bladder walls when expanded providing pressure to expel the liquid from the bladder 
Buckles, however, teaches an injection device 89 (Fig 3,4) comprising: a housing 90+93 including an clear section 93 and graduated markings 107 on the clear section (as seen in Fig 3); an expandable member 96 contained within said housing configured to hold a volume of liquid (as seen in Fig 4), said expandable member including an elastomeric bladder selectively in communication with a dispensing port 113 (Fig 4), having a distal end (to the left in Fig 4) and that is elongated and configured to expand when filled with liquid (Col 4, Line 67 – Col 5, Line 6) and hold the volume of liquid under pressure with an elastic force in the bladder walls when expanded providing pressure to expel the liquid from the bladder through the dispensing port (Col 5, Lines 55-56); and an indicator 105+106 connected to the distal end of the elastomeric bladder (as seen in Fig 4), said indicator positioned within the housing and configured to move along an path adjacent to the clear section such that alignment of the indicator with the graduated markings indicates the volume of liquid within the expandable member (Col 5, Line 65 – Col 6, Line 1). Buckles teaches that such an expandable member with such an indicator provides precise delivery of the entire contents of the reservoir at a constant pressure to achieve a desired flow rate (Col 5, Lines 9-10 and 16-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Navarro to provide the reservoir as an expandable member with the indicator attached to the distal end thereof, as taught by Buckles, for the purpose of providing precise delivery of the entire contents of the reservoir at a constant pressure to achieve a desired flow rate (Col 5, Lines 9-10 and 16-19). 

Re claim 5, Navarro as modified by Buckles in the rejection of claim 1 above discloses a guide path formed on an inner surface of the housing (the curvature of the inner surface of shell 95 of Buckles, comparable to the inner surface of shell 28 of Navarro), said guide path configured to hold the indicator in a sliding fashion so that the indicator is constrained to follow the guide path as a length of the expandable member changes (Col 5, Lines 63-65 of Buckles). See the rejection of claim 1 above for motivation for this modification of Navarro by Buckles.
Re claim 6, Navarro as modified by the embodiment of Fig 3,4 of Buckles in the rejection of claim 1 above does not disclose that the guide path includes a track and the indicator includes an indicator guide that is positioned within the track in a sliding fashion.  However, in a separate embodiment (Fig 1,2), Buckles teaches an indicator 78 (Fig 1) comprising an indicator guide 83 (Fig 1) that is positioned within a track 84 (Fig 1) of a guide path formed on an inner surface of the housing 66 (Fig 1) in a sliding fashion (Col 4, Lines 60-63) that provides the same purpose (to indicate the volume of drug within the expandable member) as the indicator and the guide path of the embodiment of Fig 3,4 (Col 4, Lines 64-66); thus, the indicator and guide path configurations of Fig 1,2 and Fig 3,4 were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Navarro as modified by the embodiment of Fig 3,4 of Buckles with a track and indicator guide, as taught by the 
Re claim 11, Navarro as modified by Buckles in the rejection of claim 1 above discloses a liquid injection needle 22 (Fig 5a) having a lumen selectively in fluid communication with the expandable member (Para 99).
Re claim 15, Navarro as modified by Buckles in the rejection of claim 1 above discloses that the graduated markings extend arcuately less than 360 degrees (because, as seen in Navarro, the reservoir only extends about 180 degrees and, thus, the graduated markings would only extend about 180 degrees).  
Re claim 16, Navarro discloses all the claimed features except explicitly disclosing that the graduated markings comprise a surface treatment on a portion of the housing or a material that provides a visual contrast with a remaining portion of the housing. Buckles, however, teaches that the graduated markings comprise a surface treatment on a portion of the housing or a material that provides a visual contrast with a remaining portion of the housing (Col 5, Line 66; Col 4, Line 64, “imprinted”) for the purpose of indicating the volume of fluid in the reservoir (Col 4, Lines 66-67). Since this is the same purpose as the graduated markings in Navarro, the form of these two graduated markings were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Navarro to include the graduated markings as a surface treatment on a portion of the housing or a material that provides a visual contrast with a remaining portion of the housing, as taught by Buckles, since these were 
Re claim 17, Navarro discloses all the claimed features except explicitly disclosing that the graduated markings are of a color contrasting with a remaining portion of the housing.  Buckles, however, teaches that the graduated markings are of a color contrasting with a remaining portion of the housing (portion 93 is clear and the markings are “imprinted”; Col 4, Line 64) for the purpose of indicating the volume of fluid in the reservoir (Col 4, Lines 66-67). Since this is the same purpose as the graduated markings in Navarro, the form of these two graduated markings were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Navarro to include the graduated markings of a color contrasting with a remaining portion of the housing, as taught by Buckles, since these were art-recognized equivalents at the time the invention was made and it has been held that substituting parts of an invention involves only routine skill in the art. 
Re claim 24, Navarro discloses that the housing includes a filling port (in the top surface above septum 24, as seen in Fig 16b) and wherein said filling port and said dispensing port are separate and distinct from one another and selectively in fluid communication with the elastomeric bladder (Para 99).
Re claim 25, Navarro discloses that the graduated markings include a portion positioned either adjacent to the arcuate clear section or on the arcuate clear section (Para 188) but does not disclose a portion positioned at the other location. Buckles, however, teaches the graduated markings including a first graduated markings portion .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (PG PUB 2015/0246176)/Buckles (US Pat 4,140,117) in view of Burke (PG PUB 2009/0054760).
Re claim 7, Navarro discloses that the graduating markings include a plurality of markings spaced along the path of the indicator (Para 188) but does not explicitly disclose that they are lines with each line being oriented generally radially relative to a center of the disc-shaped injection device and perpendicular to the path of the indicator, said plurality of lines decreasing in radial length from a first length at a location on the housing corresponding to a position of the indicator when the expandable member is filled with liquid to a second length at a location on the housing corresponding to a position of the indicator when the expandable member is substantially empty of liquid. Buckles, however, teaches that the graduated markings include a plurality of lines spaced along the path of the indicator (as seen in Fig 3) and perpendicular to the path 
Navarro/Buckles do not disclose that said plurality of lines decrease in radial length from a first length at the location on the housing corresponding to the position of the indicator when the expandable member is filled with liquid to a second length at the location on the housing corresponding to the position of the indicator when the expandable member is substantially empty of liquid.  Burke, however, teaches providing graduated markings 16 (Fig 4A,4B) as a plurality of lines that decrease in radial length 
Re claim 8, Navarro discloses that the graduating markings include a plurality of markings spaced along the path of the indicator (Para 188) but does not explicitly disclose that they are lines with each line being oriented substantially parallel to the path of the indicator, said plurality of lines decreasing in radial thickness from a first thickness at a location on the housing corresponding to a position of the indicator when the expandable member is filled with liquid to a second thickness at a location on the housing corresponding to a position of the indicator when the expandable member is substantially empty of liquid. Buckles, however, teaches that the graduated markings include a plurality of lines spaced along the path of the indicator (as seen in Fig 3) and oriented substantially parallel to the path of the indicator (as seen in Fig 3; it is noted 
Navarro/Buckles do not disclose that said plurality of lines decrease in radial thickness from a first thickness at the location on the housing corresponding to the position of the indicator when the expandable member is filled with liquid to a second thickness at the location on the housing corresponding to the position of the indicator when the expandable member is substantially empty of liquid.  Burke, however, teaches providing graduated markings 16 (Fig 4A,4B) as a plurality of lines that decrease in .  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (PG PUB 2015/0246176)/ Buckles (US Pat 4,140,117) in view of Sonderegger et al. (PG PUB 2012/0310169).
Re claims 9 and 10, Navarro discloses that the graduating markings include a plurality of markings spaced along the path of the indicator (Para 188) but Navarro/Buckles do not discloses that the graduated markings includes a plurality of circles including a first circle, which fully contains a fill color indicia and is located on the housing corresponding to a position of the indicator when the expandable member is substantially filled with liquid and a second circle lacking any of the fill color indicia and is located on the housing corresponding to a position of the indicator when the .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (PG PUB 2015/0246176)/Buckles (US Pat 4,140,117) in view of Cirelli et al. (US Pat 5,848,990).
Re claims 12-14, Navarro/Buckles disclose all the claimed features except a user-activated button configured to move the liquid injection needle from a first position, where the lumen is not in fluid communication with the expandable member, to a second position where the lumen is in fluid communication with the expandable member (as required by claim 12), wherein the needle is positioned entirely within the housing when in the first position and the needle is partially extended out of the housing when in the second position (as required by claim 13), and a spring engaging the button and the housing so as to urge the button into a position corresponding to the first position of the liquid injection needle (as required by claim 14). Cirelli, however, teaches an injection device (as seen in Fig 1) comprising a housing 1, a reservoir 6, a liquid injection needle 9, and user-activated button 18 configured to move the liquid injection needle from a first position, where the lumen is not in fluid communication with the expandable member (seen in Fig 1; “upper terminal or first position”, Col 3, Line 46), to a second position where the lumen is in fluid communication with the expandable member (not shown in the drawings; “lower or second terminal position”, Col 3, Lines 58-62) (Col 4, Lines 44-36), wherein the needle is positioned entirely within the housing when in the first position (as seen in Fig 1) and the needle is partially extended out of the housing when in the second position (Col 3, Lines 50-54), and a spring 20 engaging the button and the housing so as to urge the button into a position corresponding to the first position of the liquid injection needle (Col 4, Lines 31-35); Cirelli discloses that having such a button and needle mechanism allows for maximum possible flexibility and safety for injections (Col 1, Lines 56-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Navarro/Buckles to .
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (PG PUB 2015/0246176)/Buckles (US Pat 4,140,117)/Cirelli et al. (US Pat 5,848,990) in view of Hershey et al. (PG PUB 2011/0152762).
Re claim 18, Navarro as modified by Buckles/Cirelli in the rejections of claims 1, 11 and 12 above disclose that the button centrally extends through the top surface of the housing (as seen in Fig 1 of Cirelli) and the housing includes an arcuate shield 30 (Fig 1 of Navarro) positioned on the top surface adjacent to the proximal end of the clear section 20 (as seen in Fig 1), wherein the shield and the graduated markings together extend approximately 360 degrees around the button (as seen in Fig 1 of Navarro and described in the rejection of claim 18 above, the shield 20 and clear section 30 extend 360 degrees; as seen in Fig 3 of Buckles, the graduated markings extend the entire length of the clear section). But Navarro/Buckles/Cirelli does not disclose that this arcuate shield is positioned to substantially conceal the expandable member when empty. Hershey, however, teaches a medical device (Fig 6A,6B) comprising a clear section 54 (Para 64; comparable to 20 of Navarro) through which an expandable member 66 (comparable to 96 of Buckles) having an indicator 90 (comparable to 105+106 of Buckles) moves and can be seen (Para 64) and a shield 56 (comparable to 30 of Navarro) positioned to substantially conceal the indicator when not expanded (Para 63) so as to ensure the user can quickly detect that the expandable member is not expanded (Para 63). Therefore, it would have been obvious to one of 
Re claim 20, Navarro as modified by Buckles/Hershey in the rejections of claims 1 and 18 above disclose that the shield comprises a material that provides a visual contrast with a remaining portion of the housing (as seen in Navarro, the remaining portion of the housing being clear section 20; since the material of shield 30 is not clear, this material provides a visual contrast with section 20 of the housing).  
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (PG PUB 2015/0246176)/Buckles (US Pat 4,140,117)/Cirelli et al. (US Pat 5,848,990)/Hershey et al. (PG PUB 2011/0152762) in view of Byskov et al. (PG PUB 2019/0117899).
Re claim 21, Navarro as modified by Buckles/Cirelli/Hershey in the rejection of claims 1 and 18 above discloses that the shield and the graduated markings contrast with a color of the housing (since the clear section of Navarro is “clear”, and the shield and graduated markings of Navarro are not clear, this limitation is met). Navarro/Buckles/Hershey do not explicitly disclose that the shield and graduated marking are of a same color. Byskov, however, teaches supplying a marking and a shield in the same color (Para 11) as this would reduce cost by only requiring a single material for two components (Para 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify 
Re claim 22, Navarro as modified by Buckles/Cirelli/Hershey in the rejection of claims 1 and 18 above disclose all the claimed features except that the button includes a button color treatment of the same color as the shield and the graduated markings. However, since Byskov teaches supplying multiple components in the same color (Para 11; see the rejection of claim 21 above), it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the button of the same color as the shield and the graduated markings for the purpose of reducing cost by only requiring a single material for multiple components (Para 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Navarro/Buckles/Cirelli/Hershey to include the button with a color treatment of the same color as the shield and the graduated markings, as taught by Byskov, for the purpose of reducing cost by only requiring a single material for multiple components (Para 11).
Re claim 23, Navarro as modified by Buckles in the rejection of claims 1 and 18 above discloses that the housing is substantially clear plastic (portion 20 of Navarro and 95 of Buckles) and the shield and the graduated markings are a contrasting color to enhance visibility (since the clear section is “clear”, and the shield and graduated markings are not clear, this limitation is met). Navarro/Buckles/Cirelli/Hershey do not explicitly disclose that the shield and graduated marking are of a same color. Byskov, however, teaches supplying a marking and a shield in the same color (Para 11) as this .

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive. 
Re Applicant’s argument against the rejection of claim 1 by Buckles in view of Navarro, the Examiner respectfully notes that this argument is moot in view of the current rejection that instead modifies Navarro in view of Buckles. By modifying the reservoir of Navarro to be an elastomeric bladder as taught by Buckles, the argument that Buckles would not be able to have a removable cartridge that slides in the housing and fluidly connects to the main housing and would not allow the position of the dispensing port to connect to the dispensing tubing is no longer applicable.
Re Applicant’s argument against the rejection of claim 18, the Examiner respectfully disagrees. Applicant argues that “the shield 56 of Hershey […] does not disclose that the shield and the graduated markings together extend approximately 360 degrees around a user-activated button”, but this is not persuasive. As set forth in the rejection above, Hershey is only utilized to teach the arcuate shield substantially concealing the expandable member when empty; it is Navarro as modified by Buckles that teaches the shield and graduated markings together extending approximately 360 
Re Applicant’s arguments that newly presented claims 24 and 25 are not disclosed by the cited references, the Examiner respectfully disagrees and refers the Applicant to the above rejections that set forth how the combination of Navarro and Buckles reads on each of claims 24 and 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783